      Case 4:20-cv-00304 Document 41 Filed on 12/22/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas
                        UNITED STATES DISTRICT COURT                               ENTERED
                         SOUTHERN DISTRICT OF TEXAS                            December 22, 2020
                             HOUSTON DIVISION                                   David J. Bradley, Clerk


JOSEPH R. VALENTINO,                        §
                                            §
         Petitioner,                        §
VS.                                         §   CIVIL ACTION NO. 4:20-CV-304
                                            §
UNITED STATES MARSHAL,                      §
                                            §
         Respondent.                        §

                        AMENDED ORDER OF DISMISSAL

       On January 23, 2020, Petitioner Joseph R. Valentino was certified as extraditable

based on a conviction in the Kingdom of the Netherlands. See In the Matter of the

Extradition of Valentino, No. 4:18-MJ-00146-1 (S.D. Tex.) (Bray, M.J.). The next day,

Valentino filed this habeas action under 28 U.S.C. § 2241 (Dkt. 1) and a motion for

release (Dkt. 2).

       Valentino’s habeas petition urged the Court to deny the Netherlands’ extradition

request. His petition relied on arguments that Valentino had raised in the extradition

proceedings that had just concluded. The parties fully briefed Valentino’s motion for

release, in which he sought his release on bail pending determination of his habeas

petition, and the Court held oral argument.       On January 30, 2020, after careful

consideration of the parties’ arguments and a close review of Judge Bray’s thorough, 37-

page opinion, this Court issued a 15-page order denying release (Dkt. 9). The Court

determined that, even if a de novo standard of review were applied, Valentino had not

demonstrated “special circumstances” sufficient to warrant his release on bail in the

extradition context and had not shown a probability of success on his habeas claims. The

Court also ordered the Respondent to answer Valentino’s petition (Dkt. 10).
1/2
      Case 4:20-cv-00304 Document 41 Filed on 12/22/20 in TXSD Page 2 of 2


       In March, Valentino filed a renewed motion for release (Dkt. 17) citing emergency

circumstances. The Court ordered an expedited response, and the parties submitted

extensive briefing. See Dkt. 21; Dkt. 22; Dkt. 23; Dkt. 24; Dkt. 25; Dkt. 26; Dkt. 29;

Dkt. 30; Dkt. 31; Dkt. 32; Dkt. 33. After careful review of the parties’ filings, the Court

denied the motion, based again on its determination that Valentino had not sufficiently

demonstrated “special circumstances” warranting his release (Dkt. 34).

       On March 31, 2020, the Government timely filed its motion for summary

judgment (Dkt. 20), urging the Court to reject Valentino’s habeas claims for the same

reasons cited by Judge Bray in the extradition proceeding. Valentino never filed a

response. Under Local Rule 7.4 for the Southern District of Texas, Valentino’s failure to

respond is taken as a representation of no opposition to the motion.

       In June, Valentino filed an addition motion for release on bail (Dkt. 36). The

Court again denied the motion (Dkt. 37).

       On November 24, 2020, Valentino filed a motion for voluntary dismissal (Dkt.

39), stating that he now preferred to serve his sentence in the Netherlands rather than

await this Court’s disposition of his habeas petition. Federal Rule of Civil Procedure

41(a) allows for voluntary dismissal of a civil action at the petitioner’s request. The

Court ORDERS that Valentino’s motion to dismiss (Dkt. 39) is GRANTED.

       The Clerk will provide copies of this order to the parties.

       SIGNED at Houston, Texas, this 22nd day of December, 2020.


                                              ___________________________________
                                              GEORGE C. HANKS, JR.
                                              UNITED STATES DISTRICT JUDGE



2/2
